Citation Nr: 0703143	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  92-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
November 1972 and from November 1974 to October 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which assumed jurisdiction of 
the claim from the VARO in Seattle, Washington.  The TDIU 
issue is on appeal from an August 1991 rating decision, and 
the back issue is on appeal from an August 2003 rating 
decision.  

The Board remanded this case in January 1994, June 1999, 
February 2001, and December 2004 for various development 
actions.  It is pointed out that the January 1994, June 1999, 
and February 2001 remands only dealt with the issue of 
entitlement to a TDIU.  

The veteran's claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

As noted in the introduction, the veteran's claim was 
remanded in December 2004.  It was remanded specifically for 
a VA examination to rate the veteran's service-connected 
residuals of a back injury, and to determine the effect that 
the veteran's service-connected knee and back disabilities 
had on his ability to perform employment.  

Although the veteran underwent a VA examination in March 
2006, the requested specific actions were not done.  While 
the examiner essentially opined that the veteran's paraplegia 
was not due to a physical disability, no opinions were 
provided as to what if any current disability was 
attributable to the service connected disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore pursuant to 
Stegall, the veteran's claim must be remanded for completion 
of the aforementioned directives.  

As the Court noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable criteria.  In this instance, the 
March 2006 VA examination did not provide enough information 
to rate the veteran's low back disability.  For example, in 
the new general rating formula for diseases and injuries of 
the spine, a 40 percent rating is applicable if the veteran 
has forward flexion of he thoracolumbar spine 30 degrees or 
less.  However, the March 2006 VA examination did not make a 
finding about the veteran's forward flexion.  It also did not 
make a finding about the severity of the veteran's 
intervertebral disc disease (an MRI in July 2002 showed 
bulging of the L5-S1 disc with bilateral nerve root 
abutment), and whether it was related to the veteran's 
service-connected low back disability.  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal. See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  In 
view of the Court's instructions in Massey, when the veteran 
is afforded his examination, the examiner should also answer 
questions about how the veteran's low back corresponds to the 
old criteria of the spine.  

Furthermore, it is not clear whether the veteran's paraplegia 
is related to his service-connected low back disability, so 
the examiner must also clarify this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination for his low back.  The 
veteran's claims folder should be made 
available to the examiner for review in 
conjunction with his examination.  The 
examiner should then conduct a thorough 
examination of the veteran's low back.  
All appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed 
should be provided.  

Being mindful of the veteran's 
paraplegia, if the examiner cannot answer 
any of the questions, he/she should state 
that.  The examiner should answer the 
following questions, as appropriate, 
regarding the veteran's low back. 

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation, and do those findings 
constitute severe limitation of 
motion?

b.  Does the veteran have ankylosis 
of the lumbar spine, and, more 
particularly, does he have fixation 
of a spinal segment of his low back 
in a neutral position?

c.  Is there any listing of the 
lumbar spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

f.  Is there any abnormal mobility 
on forced motion?

g.  Is there narrowing or 
irregularity of joint space?

h.  Regarding the veteran's 
intervertebral disc disease, please 
comment on its' severity, and on 
whether it is related to the 
veteran's service-connected low back 
disability.  

i.  Please describe any objective 
neurological abnormalities that the 
veteran has regarding his low back, 
including whether the veteran has 
bowel or bladder impairment.  In 
particular, comment on whether they 
are related to the veteran's 
service-connected low back 
disability.  

j.  Please describe the number of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician) of the low back the 
veteran has had due to his 
degenerative disc disease in the 
past year, and describe how long 
each one lasted. 

k.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

l.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

m.  The examiner should comment on 
whether the veteran's paraplegia is 
related to his service-connected low 
back disability, or to a non-service 
connected cause.  

n.  The examiner should state a 
medical opinion as to the degree the 
service-connected right knee, left 
knee, and back disabilities (without 
regard to the claimant's age or 
nonservice-connected disabilities), 
interfere with the claimant's 
ability to work.  

o.  The examiner must state a 
medical opinion as to whether the 
veteran is unable obtain or retain 
gainful employment because of his 
service-connected right knee, left 
knee, and back disabilities.  

2.  Thereafter, readjudicate the issues 
of entitlement to a higher rating than 20 
percent for residuals of a back injury, 
and a TDIU.  If the claims remain denied, 
issue a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




